 

Exhibit 10.22

 

‎FLUX POWER HOLDINGS, INC.

 

UNIT SUBSCRIPTION AGREEMENT

 

THIS UNIT SUBSCRIPTION AGREEMENT (this “Agreement”) is entered into by and
between Flux Power Holdings, Inc., a Nevada corporation (the “Company”), and the
person or entity executing the Agreement (the “Investor”). In this Agreement,
the pronoun “it” means “he, “she,” or “it,” as appropriate.

 

A.           The Company is offering to selected “accredited investors” up to 11
Units for aggregate amount of $990,000, for $90,000 per Unit, or $.09 per common
share (the “Offering”), subject to the terms, conditions, acknowledgements,
representations, and warranties stated herein; however, the Company reserves the
right to accept subscriptions for lesser amounts as well as the right to reject
in whole or in part subscriptions received during the Offering. Each Unit
consists of 990,000 shares of common stock of the Company (“Common Shares”) at a
price per common share of $0.09 and 500,000 warrants (the “Warrants”), with each
warrant entitling the holder to purchase one share of common stock (“Warrant
Share”) at an exercise price of $0.25 per share (“Exercise Price”) at any time
for a period of up to three (3) years from the issuance date at which time the
Warrant will expire. The Units, Common Shares, Warrants and common stock
issuable upon the exercise of the Warrants (the “Warrant Shares”) are herein
collectively referred to as the “Securities”.

 

B.           The Company and the Investor are executing and delivering this
Agreement in reliance upon the exemption from registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “Securities Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:

 

ARTICLE I
DEFINITIONS

 

1.          Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings indicated:

 

“Agreement” has the meaning set forth in the Preamble.

 

“Business Day” means any day other than Saturday, Sunday, any day which shall be
a federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.3.

 

“Company” has the meaning set forth in the Preamble.

 

“Common Shares” has the meaning set forth in the Recitals.

 

“Common Stock” means common stock of the Company, par value $0.001.

 

“Disclosure Materials” means the SEC Documents and this Agreement.

 

1

 

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Investor” has the meaning set forth in the Preamble.

 

“Investor Suitability Questionnaire” means the Investor Suitability
Questionnaire, in substantially set forth herein as “Exhibit A” as completed and
executed by the Investor.

 

“Material Adverse Effect” means (i) a material adverse effect on the results of
operations, assets, business, prospects or financial condition of the Company or
(ii) material and adverse impairment of the Company’s ability to perform its
obligations under any of the Transaction Documents.

 

“Regulation D” has the meaning set forth in the Preamble.

 

“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the SEC pursuant to the Securities Act, as such
Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

 

“SEC” has the meaning set forth in the Recitals.

 

“SEC Documents” has the meanings set forth in Section 3.4.

 

“Securities” has the meaning set forth in the Recitals.

 

“Securities Act” has the meaning set forth in the Recitals.

 

“Shares” means shares of the Company’s Common Stock.

 

“Securities” means the Units, Shares, Warrants and Warrant Shares.

 

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, including but not limited to the Investor Suitability
Questionnaire and the Warrant Certificate.

 

“Warrant Certificate” means the warrant certificate in the form attached hereto
as “Exhibit B.”

 

“Warrants” has the meaning set forth in the Recitals.

 

“Warrant Shares” has the meaning set forth in the Recitals.

 

ARTICLE II
PURCHASE AND SALE

 

2.           Offering and Purchase of the Securities.

 

2.1           Offering. The Company is offering to sell up to 11 Units for
aggregate amount of $990,000(“Offering Amount”), for $90,000 per Unit, or $.09
per common share with each Unit consisting of 1,000,000 shares of Common Stock
and 500,000 Warrants (the “Offering”). The Company has the sole discretion to
increase the Offering Amount. The minimum investment amount in the Units per
Investor pursuant to the Offering is $90,000, however, the Company reserves the
right to accept subscriptions for lesser amounts as well as the right to reject
in whole or in part subscriptions received during the Offering.

 

2

 

 

2.2           Subscription. The Investor hereby irrevocably subscribes to
purchase from the Company, upon the terms and conditions stated in this
Agreement, that aggregate number of Units for the purchase price set forth on
such Investor’s signature page to this Agreement.

 

2.3           Investor Deliverables. Promptly upon execution of this Agreement,
the Investor agrees to deliver to Company (a) an executed Agreement, (b) a
completed Investor Suitability Questionnaire, attached hereto as Exhibit A to
the Company (“Investor Suitability Questionnaire”), and (c) the Aggregate
Purchase Price set forth on such Investor’s signature page to this Agreement in
United States dollars and in immediately available funds, by wire transfer to
the Company pursuant to the instructions provided by the Company (collectively,
referred to as the “Investor Deliverables”).

 

2.4           Acceptance or Rejection of Subscription. The Investor understands
and agrees that the Company reserves the right, in its sole discretion, to
reject this subscription, in whole or in part if (a) the Investor is not an
"accredited investor" or otherwise fails to meet the investor suitability
requirements as set forth in the Investor Suitability Questionnaire, (b) fails
to deliver payment of the Aggregate Purchase Price, or (c) fails to deliver a
completed Investor Deliverables, until there has been notice of acceptance of
the Investor’s subscription. In the event of rejection of this subscription, the
Subscriber’s funds (without interest) or, in the event of a partial rejection a
check in the amount of the rejected portion, will be promptly issued to the
Investor. Upon acceptance of the subscription by the Company and the Investor
Deliverables (“Closing”), the Company will cause the purchase of the Common
Shares to be reflected in the books and record of the Company, and will deliver
to the Investor:

 

(a)          an "accepted" Subscription Agreement;

 

(b)          a Warrant Certificate in substantially the form attached hereto as
Exhibit B, issued in the name of the Investor, pursuant to which the Investor
shall have the right to acquire such number of Warrant Shares equal to that
number of Warrant Shares included in the Units purchased by the Investor as set
forth on such Investor’s signature page to this Agreement; and

 

(c)          the stock certificate representing the number of Common Shares
represented by the Units purchased by the Investor, as set forth on the
Investor’s signature page to this Agreement.

 

2.5           No Escrow or Minimum Investment Amount. No escrow or minimum
investment amount will be used for the offering.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF COMPANY

 

3.           Representations and Warranties of the Company. Except as disclosed
in the SEC Documents and as otherwise stated to the contrary herein, the Company
hereby represents and warrants to the Investor as of Closing that:

 

3.1           Authorization. All corporate action on the part of the Company,
its officers, directors and shareholders necessary for the authorization,
execution and delivery of this Agreement has been taken. The Company has the
requisite corporate power to enter into this Agreement and carry out and perform
its obligations under the terms of this Agreement. The Company will have the
requisite corporate power to issue and sell the Units. This Agreement has been
duly executed and delivered by the Company and constitutes the valid and binding
obligation of the Company, enforceable against it in accordance with its terms,
except (i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

3

 

 

3.2           Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and has all requisite corporate power and authority to
carry on its business as now conducted. The Company is duly qualified to
transact business and is in good standing in each jurisdiction in which the
failure so to qualify would have a Material Adverse Effect.

 

3.3           Conflict of Interest. Timothy Collins is the President, CEO and
Founder of KleenSpeed Technologies Inc. (“KleenSpeed”). Mr. Collins has invested
and advanced more than one million dollars in and to KleenSpeed during the past
six years and is the largest of approximately 50 shareholders. Mr. Collins, as
CEO of KleenSpeed, negotiated with the Company the non-binding letter of intent
(LOI) for the proposed acquisition of KleenSpeed by the Company (“Acquisition”)
as more fully described in the Company Form 8-K filed with the SEC on June 27,
2013. Mr. Collins is also the President and CEO of Security Research Associates
Inc. (“SRA”) the investment banking firm that the Company has engaged as the
placement agent to assist with its private placement. Mr. Collins therefore will
benefit financially from the compensation derived by SRA from this Offering and
other private placements in which SRA assists with, as well as the receipt of
shares from the Company if and when the contemplated Acquisition of KleenSpeed
is completed and the recovery of advances he has made to KleenSpeed. Mr. Collins
has solicited the advice of other partners in SRA as to the structure and terms
of the Company’s financing. Also, Mr. Collins was appointed Executive Chairman
of the Flux Board of Directors on March 13, 2014. He has been and continues to
spend substantial time on the affairs of the Company.

 

3.4           Delivery of SEC Documents; Business. The Company has made
available to the Investor through the SEC’s EDGAR system, true and complete
copies of the Company’s most recent Annual Report on Form 10-K for the fiscal
year ended June 30, 2013 and Form 10-Q for the quarter ended March 31, 2014, and
all other reports filed by the Company pursuant to the Exchange Act since the
filing of the Form 10-Q for the quarter ended March 31, 2014, and prior to the
date hereof (collectively, the “SEC Documents”). The Company is engaged in all
material respects only in the business described in the SEC Documents and the
SEC Documents contain a complete and accurate description of the business of the
Company in all material respects.

 

3.5           No Conflict with Other Instruments. The execution, delivery and
performance of this Agreement, the issuance and sale of the Securities to be
sold by the Company under this Agreement and the consummation of the actions
contemplated by this Agreement will not (a) result in any violation of, be in
conflict with, or constitute a material default under, with or without the
passage of time or the giving of notice (i) any provision of the Company’s
Articles of Incorporation, as amended, or Bylaws, as amended (or similar
governing documents); (ii) any provision of any judgment, arbitration ruling,
decree or order to which the Company is a party or by which the Company is
bound; or (iii) any bond, debenture, note or other evidence of indebtedness, or
any material lease, contract, mortgage, indenture, deed of trust, loan
agreement, joint venture or other agreement, instrument or commitment to which
the Company is a party or by which the Company or its properties is bound; or
(b) result in the creation or imposition of any lien, encumbrance, claim,
security interest or restriction whatsoever upon any of the properties or assets
of the Company or any acceleration of indebtedness pursuant to any obligation,
agreement or condition contained in any bond, debenture, note or any other
evidence of indebtedness or any indenture, mortgage, deed of trust or any other
agreement or instrument to which the Company is a party or by which the Company
is bound or to which any of the property or assets of the Company is subject.

 

4

 

 

3.6           Capitalization. As of June 11, 2014, the authorized capital stock
of the Company consists of (a) 145,000,000 shares of Common Stock, of which (i)
93,274,112 shares are issued and outstanding, and (b) 33,437,951 shares are
reserved for issuance upon the exercise or conversion, as the case may be, of
outstanding options, warrants or other convertible securities; and (c) 5,000,000
shares of preferred stock, none of which, are outstanding or reserved for
issuance upon the exercise or conversion, as the case may be, of outstanding
options, warrants or other convertible securities. Except as disclosed in the
Company SEC Documents and set forth in the Company’s Articles of Incorporation,
as amended and contemplated in the Transaction Documents, there are no
anti-dilution or price adjustment provisions, co-sale rights, registration
rights, rights of first refusal or other similar rights contained in the terms
governing any outstanding security of the Company that will be triggered by the
issuance of the Securities.

 

3.7           Valid Issuance of Securities. The Securities will be duly and
validly authorized and, when issued and paid for pursuant to this Agreement,
will be validly issued, fully paid and non-assessable, and shall be free and
clear of all encumbrances and restrictions (other than those created by the
Investor), except for restrictions on transfer set forth in this Agreement or
imposed by applicable securities laws. The Company has reserved a sufficient
number of shares of Common Stock for issuance upon the exercise of the Warrants,
free and clear of all encumbrances and restrictions, except for restrictions on
transfer set forth in this Agreement or imposed by applicable securities laws
and except for those created by the Investor.

 

3.8           Litigation. Except as set forth in the Company SEC Documents,
there is no action, suit, proceeding nor investigation pending or, to the
Company’s knowledge, currently threatened against the Company that (a) if
adversely determined would reasonably be expected to have a Material Adverse
Effect or (b) would be required to be disclosed in the Company’s Annual Report
on Form 10-K under the requirements of Item 103 of Regulation S-K. The foregoing
includes, without limitation, any action, suit, proceeding or investigation,
pending or threatened, that questions the validity of this Agreement or the
right of the Company to enter into such Agreement and perform its obligations
hereunder. The Company is not subject to any injunction, judgment, decree or
order of any court, regulatory body, arbitral panel, administrative agency or
other government body.

 

3.9           Governmental Consents. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state, local or provincial governmental authority on
the part of the Company is required in connection with the consummation of the
transactions contemplated by this Agreement, except for notices required or
permitted to be filed with certain state and federal securities commissions,
which notices will be filed on a timely basis.

 

3.10        No Material Changes. Except as disclosed in the Company SEC
Documents, , since March 31, 2014, there has not been any material change that
has had a Material Adverse Effect.

 

3.11        Investment Company. The Company is not an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the Investment Company Act of 1940 and
will not be deemed an “investment company” as a result of the transactions
contemplated by this Agreement.

 

3.12        No General Solicitation. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged or will
engage in any form of general solicitation or general advertising (within the
meaning of Regulation D promulgated under the Securities Act) in connection with
the offer or sale of the Securities.

 

5

 

 

3.13         Placement Agent. The Company has retained Security Research
Associates Inc. (“SRA”), on a best-efforts basis, as its placement agent. The
Company will pay to SRA for services rendered in conjunction with this Offering
compensation in the amount of 9% of the gross proceeds raised and a warrant for
the purchase of the Common Shares. The number Common Shares subject to the
warrant will equal 9% of the aggregate gross proceeds from the Offering received
by the Company from all investors placed by SRA divided by $0.09 per share. The
warrant will have a term of 3 years and will include cashless exercise
provisions as well as representations and warranties that are customary and
standard in warrants issued to placement agents or underwriters. The exercise
price will equal $0.09. The Company also agrees to reimburse SRA periodically,
upon request, or upon termination of SRA’s services, for SRA’s expenses incurred
in connection with SRA’s financial advisory services, including fees and
expenses of legal counsel, travel expenses and printing. All such
non-accountable fees and expenses shall not exceed a combined aggregate amount
of $15,000.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF INVESTOR

 

4.          Representations and Warranties of the Investor. The Investor hereby
represents and warrants to the Company as follows

 

4.1           Organization, Authority If the Investor is an entity, such
Investor is a corporation, partnership, limited liability company or
partnership, association, joint stock company, trust, unincorporated
organization or other entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with the
requisite corporate, partnership or other power and authority to enter into and
to consummate the transactions contemplated by the Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder. The purchase by
such Investor of the Securities hereunder has been, to the extent such Investor
is an entity, duly authorized by all necessary corporate, partnership or other
action on the part of such Investor. This Agreement has been duly executed and
delivered by such Investor and constitutes the valid and binding obligation of
such Investor, enforceable against it in accordance with its terms, except (i)
as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

4.2           Investment Representations. In connection with the sale and
issuance of the Securities, the Investor, for itself and no other Investor,
makes the following representations:

 

(a)          Investment for Own Account. The Investor is acquiring the
Securities for its own account, not as nominee or agent, and not with a view to,
or for resale in connection with, any distribution or public offering thereof
within the meaning of the Securities Act. The Investor has no present intention
of selling, granting any participation in, or otherwise distributing the
Securities. The Investor does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participation in any of
the Securities to such person or to any third person.

 

(b)          SEC Documents; Disclosure Materials. The Investor has received,
read and fully understands the SEC Documents and the Disclosure Material. The
Investor acknowledges that the Investor is basing its decision to invest in the
Securities on the Disclosure Material and the exhibits thereto and has relied
only on the information contained in said material and has not relied upon any
representations made by any other person. The Investor recognizes that an
investment in the Securities involves substantial risks and is fully cognizant
of and understands all of the risk factors related to the purchase of the
Securities, including but not limited to, those risks set forth in the section
of the SEC Documents and Disclosure Materials entitled “RISK FACTORS.”

 

6

 

 

(c)          Investor Status. At the time such Investor was offered the
Securities, it was, at the date hereof it is, and on the date which it exercises
any Warrants it will be an “accredited investor” as defined in Rule 501(a) under
the Securities Act or a “qualified institutional buyer” as defined in Rule
144A(a) under the Securities Act. Such Investor is not a registered broker
dealer registered under Section 15(a) of the Exchange Act, or a member of the
Financial Industry Regulatory Authority, Inc. (“FINRA”) or an entity engaged in
the business of being a broker dealer. Such Investor is not affiliated with any
broker dealer registered under Section 15(a) of the Exchange Act, or a member of
FINRA or an entity engaged in the business of being a broker dealer.

 

(d)          Representations and Reliance. The Investor understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of the United States federal and state
securities laws and that the Company is relying upon the truth and accuracy of
the representations, warranties, agreements, acknowledgments and understandings
of the Investor set forth herein and in the Investor Suitability Questionnaire
to determine the applicability of such exemptions and the suitability of the
Investor to acquire the Securities. All information which the Investor has
provided to the Company, including but not limited to all information given
herein and in the Investor Suitability Questionnaire or otherwise, concerning
itself, investor status, address, residence, financial position and knowledge
and experience of financial and business matters are correct and complete, and
that if there should be any material change in such information the Investor
will immediately provide the Company with such information. The Investor will
promptly notify the Company of any material fact or circumstance that would
cause any of the foregoing representations to be untrue, incomplete, or
misleading.

 

(e)          Restricted Securities. The Investor understands that the Securities
the Investor is purchasing are characterized as “restricted securities” under
the federal securities laws inasmuch as they are being acquired from the Company
in a transaction not involving a public offering and that under such laws and
regulations such securities may be resold without registration under the
Securities Act only in certain limited circumstances. The Investor is familiar
with Rule 144, as presently in effect, and understands the resale limitations
imposed thereby and by the Securities Act. The Investor also acknowledges that
the Company was a former “shell company” (as defined in Rule 12b-2 under the
Exchange Act) and as such the Investor understands Rule 144 is not currently
available for the sale of the Securities and may never be so available.

 

(f)          Transfer Restrictions; Legends. The Investor understands that (i)
the Securities have not been registered under the Securities Act; (ii) the
Securities are being offered and sold pursuant to an exemption from
registration, based in part upon the Company’s reliance upon the statements and
representations made by the Investor, and that the Securities must be held by
the Investor indefinitely, and that the Investor must, therefore, bear the
economic risk of such investment indefinitely, unless a subsequent disposition
thereof is registered under the Securities Act or is exempt from such
registration; and (iii) each Certificate representing the Securities will be
endorsed with a legend substantially in the following form until the earlier of
(1) such date as the Securities have been registered for resale by the Investor
or (2) the date the Securities are eligible for sale under Rule 144.

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF
ANY STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. UNLESS SOLD PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, THE ISSUER OF THESE SECURITIES
MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE
ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH
THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

7

 

  

(g)          No Public Market. The Investor understands and acknowledges that
although the Company is currently traded on the OTC, no public market now exists
for any of the Securities and that the Company has made no assurances that a
public market will ever exist for the Securities.

 

(h)          No Transfer. The Investor covenants not to dispose of any of the
Securities other than in conjunction with an effective registration statement
under the Securities Act or in compliance with Rule 144 or pursuant to another
exemption from registration or to an entity affiliated with the Investor and
other than in compliance with the applicable securities regulations laws of any
state.

 

(i)          Investment Experience. Investor acknowledges that the Investor is
able to bear the economic risk of the Investor’s investment, including the
complete loss thereof. The Investor has a preexisting personal or business
relationship with the Company or one or more of its officers, directors or other
persons in control of the Company, and the Investor has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Securities.

 

(j)          Financial Sophistication; Due Diligence. The Investor has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment in connection with the
transactions contemplated in this Agreement. Such Investor has, in connection
with its decision to purchase the Securities, relied only upon the
representations and warranties contained herein and the information contained in
the Company’s SEC Documents. Further, the Investor has had such opportunity to
obtain additional information and to ask questions of, and receive answers from,
the Company, concerning the terms and conditions of the investment and the
business and affairs of the Company, as the Investor considers necessary in
order to form an investment decision.

 

(k)          General Solicitation. The Investor is not purchasing the Securities
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over the television or radio or presented at any seminar or any
other general solicitation or general advertisement. Prior to the time that the
Investor was first contacted by the Company or either of the Agents such
Investor had a pre-existing and substantial relationship with the Company or one
of the Agents. The Investor will not issue any press release or other public
statement with respect to the transactions contemplated by this Agreement
without the prior written consent of the Company. Other than to other parties to
this Agreement, the Investor has maintained and will continue to maintain the
confidentiality of all disclosures made to Investor in connection with this
transaction, including the existence and terms of this transaction.

 

4.3           No Investment, Tax or Legal Advice. The Investor understands that
nothing in the Company SEC Documents, this Agreement, or any other materials
presented to the Investor in connection with the purchase and sale of the
Securities constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of
Securities.

 

8

 

 

4.4           Disclosure of Information. The Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed upon or made any recommendation or endorsement of the Securities. The
Investor has reviewed the documents publicly filed by the Company with the SEC
and has read and understands the risk factors disclosed therein. The Investor
has received all the information it considers necessary or appropriate for
deciding whether to purchase the Securities. The Investor is solely responsible
for conducting its own due diligence investigation of the Company.

 

4.5           Additional Acknowledgement. The Investor acknowledges that it has
independently evaluated the merits of the transactions contemplated by this
Agreement, that it has independently determined to enter into the transactions
contemplated hereby, that it is not relying on any advice from or evaluation by
any other person. The Investor acknowledges that, if it is a client of an
investment advisor registered with the SEC, the Investor has relied on such
investment advisor in making its decision to purchase Securities pursuant
hereto.

 

4.6           Subscription Rejection Right. The Investor acknowledges that the
Company reserves the right to reject any subscription, to accept any
subscription in part only, or to prorate subscriptions, to negotiate any checks
or other tenders of payment for discrepant amounts and to refund the excess to
the Investor if (a) the Investor is not an "accredited investor" or otherwise
fails to meet the investor suitability requirements as set forth in the Investor
Suitability Questionnaire, (b) fails to deliver payment of the purchase price,
or (c) fails to deliver the completed Investor Deliverables substantially in the
form as reasonably acceptable to the Company.

 

4.7           No Short Position As of the date hereof, and from the date hereof
through the date of the Closing, the Investor acknowledges and agrees that it
does not and will not (between the date hereof and the date of the Closing)
engage in any short sale of the Company’s voting stock or any other type of
hedging transaction involving the Company’s securities (including, without
limitation, depositing shares of the Company’s securities with a brokerage firm
where such securities are made available by the broker to other customers of the
firm for purposes of hedging or short selling the Company’s securities).

 

ARTICLE V
ADDITIONAL COVENANTS

 

5.           Additional Covenants.

 

5.1           Confidential Information. The Investor covenants that it will
maintain in confidence the receipt and content of any information provided in
connection with this Agreement until such information (a) becomes generally
publicly available other than through a violation of this provision by the
Investor or its agents or (b) is required to be disclosed in legal proceedings
(such as by deposition, interrogatory, request for documents, subpoena, civil
investigation demand, filing with any governmental authority or similar
process); provided, however, that before making any disclosure in reliance on
this Section 5.1, the Investor will give the Company at least 15 days prior
written notice (or such shorter period as required by law) specifying the
circumstances giving rise thereto and the Investor will furnish only that
portion of the non-public information which is legally required and will
exercise its best efforts to ensure that confidential treatment will be accorded
any non-public information so furnished; provided, further, that
notwithstanding, the Investor’s agreement to keep such information confidential,
the Investor makes no such acknowledgement that any such information is
material, non-public information.

 

9

 

 

5.2           Transfer Restrictions. The Investor covenants that the Securities
will only be disposed of pursuant to an effective registration statement under,
and in compliance with the requirements of, the Securities Act or pursuant to an
available exemption from the registration requirements of the Securities Act,
and in compliance with any applicable state securities laws. In connection with
any transfer of Securities other than pursuant to an effective registration
statement or to the Company, or at such time that the Securities may be sold
without the requirement to be in compliance with Rule 144(c)(1) and otherwise
without restriction or limitation pursuant to Rule 144, the Company may require
the transferor to provide to the Company an opinion of counsel selected by the
transferor, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration under the Securities Act. The Investor agrees to the imprinting of
the restrictive legend in substantially the form set forth in Section 4.2(f).

 

5.3           KleenSpeed Acquisition. The Company agrees to use its best efforts
to negotiate and consummate the proposed Acquisition with KleenSpeed.

 

ARTICLE VI
MISCELLANEOUS

 

6.           Miscellaneous.

 

6.1           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada, without regard to the choice
of law provisions thereof, and the federal laws of the United States.

 

6.2           Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors, and administrators of the
parties hereto.

 

6.3           Entire Agreement. This Agreement and the exhibits hereto, and the
other documents delivered pursuant hereto, constitute the full and entire
understanding and agreement among the parties with regard to the subjects hereof
and no party shall be liable or bound to any other party in any manner by any
representations, warranties, covenants, or agreements except as specifically set
forth herein or therein. Nothing in this Agreement, express or implied, is
intended to confer upon any party, other than the parties hereto and their
respective successors and assigns, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
herein.

 

6.4           Severability. In the event any provision of this Agreement shall
be invalid, illegal, or unenforceable, it shall to the extent practicable, be
modified so as to make it valid, legal and enforceable and to retain as nearly
as practicable the intent of the parties, and the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

6.5           Amendment and Waiver. Except as otherwise provided herein, any
term of this Agreement may be amended, modified, supplemented and the observance
of any term of this Agreement may be waived (either generally or in a particular
instance, either retroactively or prospectively, and either for a specified
period of time or indefinitely), with the written consent of the Company and the
holders of a majority of the Common Shares sold in this Offering. Any amendment
or waiver effected in accordance with this paragraph will be binding upon each
holder of any Securities purchased under this Agreement, each future holder of
the Securities, and the Company.

 

6.6           Fees and Expenses. Except as otherwise set forth herein, the
Company and the Investor shall bear their own expenses and legal fees incurred
on their behalf with respect to this Agreement and the transactions contemplated
hereby. Each party hereby agrees to indemnify and to hold harmless of and from
any liability the other party for any commission or compensation in the nature
of a finder’s fee to any broker or other person or firm (and the costs and
expenses of defending against such liability or asserted liability) for which
such indemnifying party or any of its employees or representatives are
responsible.

 

10

 

 

6.7           Notices. All notices and other communications given or made
pursuant to this Warrant Certificate shall be in writing and shall be deemed
effectively given upon the earlier of actual receipt or (i) personal delivery to
the party to be notified, (ii) when sent, if sent by electronic mail or
facsimile during normal business hours of the recipient, and if not sent during
normal business hours, then on the recipient’s next Business Day, (iii) five (5)
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (iv) one (1) Business Day after deposit with a
nationally recognized overnight courier, freight prepaid, specifying next
Business Day delivery, with written verification of receipt. All communications
shall be sent to the respective parties at the address indicated for such party
in the Purchase Agreement, or at such other address as such party may designate
by 10 days advance written notice to the other party given in the foregoing
manner:

 

if to the Company, to:

 

Flux Power Holdings, Inc.

985 Poinsettia Avenue

Vista, California 92081
Fax (760) 741-3535

Attn: President

 

if to the Investor, at its address on the signature page to this Agreement.

 

6.8           Survival of Representations, Warranties and Agreements.
Notwithstanding any investigation made by any party to this Agreement or by any
of the Agents, all covenants, agreements, representations and warranties made by
the Company and the Investor herein shall survive the execution of this
Agreement, the delivery to the Investor of the Securities being purchased and
the payment therefor, and a party’s reliance on such representations and
warranties shall not be affected by any investigation made by such party or any
information developed thereby.

 

6.9           Counterparts. This Agreement may be executed by facsimile
signature and in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

11

 

 

SUBSCRIPTION AGREEMENT SIGNATURE PAGE

 

In addition to the foregoing, Subscriber hereby certifies that it (a) agrees to
all the terms and conditions of this Agreement, (b) meets the suitability
standards set forth in this Agreement, and (c) is a resident of the state and
jurisdiction indicated below.

 

  Name of Investor:       By:       Name     Title:   Address:  

 





  State of Principal Residence:  

 

  State of Incorporation/Organization:

 

  EIN/Social Security Number:  

 

  Telephone No.:  

 

  Facsimile No.:  

 

  Email Address:  

 

  Number of Units:  

 

  Aggregate Purchase Price :  

  

Delivery Instructions (if different than above):

 

c/o:    



 

Address:    

 

Telephone No.:    

 

Facsimile No. :    

 

Other Special Instructions:    

 

 

 

 

SUBSCRIPTION ACCEPTED

 



Date:       FLUX POWER HOLDINGS, INC.



 



    By:               Name: Ronald Dutt             Title: Chief Executive
Officer and Acting Chief Financial Officer



  

 

 

 

EXHIBIT A

 

Investor Suitability Questionnaire

 

(Not Included)

 

 

 

 

EXHIBIT B

 

Form of Warrant Certificate

 

 

 

 

THIS WARRANT CERTIFICATE AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR THE ISSUER SHALL HAVE RECEIVED AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT REGISTRATION OF SUCH
SECURITIES UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE
SECURITIES LAWS IS NOT REQUIRED.

 

FLUX POWER HOLDINGS, INC.

  

WARRANT CERTIFICATE

 

No.: W-___   Number of Warrants:        

________

Original Date of Issuance: _____ __, 2014

 

THIS WARRANT CERTIFICATE certifies that for value received, _________ or its
registered assigns (“Holder”) is entitled to subscribe for and purchase, during
the Term (as hereinafter defined), the number of warrants specified above, each
of which entitles the holder thereof to purchase during the term, one fully paid
and non-assessable share of common stock, $.001 par value per share, of Flux
Power Holdings, Inc., (the “Issuer”), at an exercise price per share equal to
$0.25 (the “Warrant Price”), as may be adjusted,, subject, however, to the
provisions and upon the terms and conditions hereinafter set forth. Capitalized
terms used in this Warrant Certificate (this “Warrant” or “Warrant Certificate”)
and not otherwise defined herein shall have the respective meanings specified in
Section 6 hereof.

 

1.           Term. The term of this Warrant Certificate shall commence on the
Original Issue Date and shall expire at 6:00 p.m., Eastern Time, on the third
anniversary of the Original Issue Date (such period being the “Term”).

 

2.           Method of Exercise; Payment; Issuance of New Warrant Certificate;
Transfer and Exchange.

 

(a)          Time of Exercise. The purchase rights represented by this Warrant
Certificate may be exercised at anytime during the Term.

 

1

 

 

(b)          Method of Exercise. Each Warrant shall entitle the Holder to
purchase one share of common stock of the Issuer at the Warrant Price. The
Holder hereof may exercise the Warrants, in whole or in part, by the surrender
of the Warrant Certificate (with the exercise form attached hereto duly
executed) at the principal office of the Issuer, and by the payment to the
Issuer of an amount of consideration therefor equal to the Warrant Price in
effect on the date of such exercise multiplied by the number of shares of
Warrant Stock with respect to which the Warrant Certificate is then being
exercised, payable at such Holder’s election by certified or official bank check
or by wire transfer to an account designated by the Issuer.

 

(c)          Issuance of Stock Certificates. In the event of any exercise of the
Warrants in accordance with and subject to the terms and conditions hereof,
certificates for the shares of Warrant Stock so purchased shall be dated the
date of such exercise and delivered to the Holder hereof within a reasonable
time

 

(d)          Transferability of Warrant. Subject to Section 2(f) hereof, the
Warrants may be transferred by a Holder, in whole or in part, without the
consent of the Issuer. If transferred pursuant to this paragraph, the Warrants
may be transferred on the books of the Issuer by the Holder hereof in person or
by duly authorized attorney, upon surrender of this Warrant Certificate at the
principal office of the Issuer, properly endorsed (by the Holder executing an
assignment in the form attached here to) and upon payment of any necessary
transfer tax or other governmental charge imposed upon such transfer. This
Warrant Certificate is exchangeable at the principal office of the Issuer for
Warrants to purchase the same aggregate number of shares of Warrant Stock, each
new Warrant to represent the right to purchase such number of shares of Warrant
Stock as the Holder hereof shall designate at the time of such exchange. All
Warrants issued on transfers or exchanges shall be dated the Original Issue Date
and shall be identical with this Warrant Certificate except as to the number of
shares of Warrant Stock issuable pursuant thereto.

 

(e)          Compliance with Securities Laws.

 

(i)          The Holder of this Warrant Certificate, by acceptance hereof,
acknowledges that the Warrants and the shares of Warrant Stock to be issued upon
exercise hereof are being acquired solely for the Holder’s own account and not
as a nominee for any other party, and for investment, and agrees that the Holder
will not acquire the Warrant Stock, offer, sell or otherwise dispose of this
Warrant or any shares of Warrant Stock to be issued upon exercise hereof except
pursuant to an effective registration statement, or an exemption from
registration, under the Securities Act and any applicable state securities laws.

 

(ii)         This Warrant Certificate and all certificates representing shares
of Warrant Stock issued upon exercise hereof shall be stamped or imprinted with
a legend in substantially the following form:

 

THIS WARRANT CERTIFICATE, THE WARRANTS, AND THE SECURITIES ISSUABLE UPON
EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND UNDER APPLICABLE STATE SECURITIES LAWS OR THE ISSUER SHALL HAVE RECEIVED AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT REGISTRATION OF
SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE
STATE SECURITIES LAWS IS NOT REQUIRED.

 

2

 

 

(f)          Loss, Theft, Destruction of Warrants. Upon receipt of evidence
satisfactory to the Issuer of the ownership of and the loss, theft, destruction
or mutilation of any Warrant and, in the case of any such loss, theft or
destruction, upon receipt of indemnity or security satisfactory to the Issuer
or, in the case of any such mutilation, upon surrender and cancellation of such
Warrant, the Issuer will make and deliver, in lieu of such lost, stolen,
destroyed or mutilated Warrant, a new Warrant of like tenor and representing the
right to purchase the same number of shares of Warrant Stock.

 

3.          Adjustment of Warrant Price and Number of Shares Issuable Upon
Exercise. The Warrant Price and the Warrant Share Number shall be subject to
adjustment from time to time as set forth in this Section 3. The Issuer shall
give the Holder notice of any event described below that requires an adjustment
pursuant to this Section 3 in accordance with the notice provisions set forth in
Section 4.

 

(a)          Recapitalization, Reorganization, Reclassification, Consolidation,
Merger or Sale.

 

(i)          In case the Issuer after the Original Issue Date shall do any of
the following (each, a “Triggering Event”): (A) consolidate or merge with or
into any other Person and the Issuer shall not be the continuing or surviving
corporation of such consolidation or merger, or (B) permit any other Person to
consolidate with or merge into the Issuer and the Issuer shall be the continuing
or surviving Person but, in connection with such consolidation or merger, any
Capital Stock of the Issuer shall be changed into or exchanged for Securities of
any other Person or cash or any other property, or (C) transfer all or
substantially all of its properties or assets to any other Person, or (D) effect
a capital reorganization or reclassification of its Capital Stock, then, and in
the case of each such Triggering Event, proper provision shall be made to the
Warrant Price and the number of shares of Warrant Stock that may be purchased
upon exercise of this Warrant Certificate so that, upon the basis and the terms
and in the manner provided in this Warrant Certificate the Holder of this
Warrant Certificate shall be entitled upon the exercise hereof at any time after
the consummation of such Triggering Event, to the extent the Warrants are not
exercised prior to such Triggering Event, to receive at the Warrant Price as
adjusted to take into account the consummation of such Triggering Event, in lieu
of the Warrant Stock issuable upon such exercise of the Warrants prior to such
Triggering Event, the Securities, cash and property to which such Holder would
have been entitled upon the consummation of such Triggering Event if such Holder
had exercised the rights represented by this Warrant Certificate immediately
prior thereto subject to adjustments (subsequent to such corporate action) as
nearly equivalent as possible to the adjustments provided for elsewhere in this
Section 3. Upon the occurrence of a Triggering Event, the Issuer shall notify
the Holder in writing of such Triggering Event and provide the calculations in
determining the amount of issuable Securities, cash or property issuable upon
exercise of the new warrant and the adjusted Warrant Price. Upon the Holder’s
request, the continuing or surviving corporation as a result of such Triggering
Event shall issue to the Holder a new warrant of like tenor evidencing the right
to purchase the adjusted amount of Securities, cash or property and the adjusted
Warrant Price pursuant to the terms and provisions of this Section 3(a)(i).

 

(b)           Stock Dividends, Subdivisions and Combinations. If at any time the
Issuer shall:

 

(i)          make or issue or set a record date for the holders of the Common
Stock for the purpose of entitling them to receive a dividend payable in, or
other distribution of, shares of Common Stock,

 

3

 

 

(ii)         subdivide its outstanding shares of Common Stock into a larger
number of shares of Common Stock, or

 

(iii)        combine its outstanding shares of Common Stock into a smaller
number of shares of Common Stock,

 

then (A) the number of shares of Warrant Stock for which this Warrant
Certificate is exercisable immediately after the occurrence of any such event
shall be adjusted to equal the number of shares of Warrant Stock which a record
holder of the same number of shares of Warrant Stock for which this Warrant
Certificate is exercisable immediately prior to the occurrence of such event
would own or be entitled to receive after the happening of such event, and (B)
the Warrant Price then in effect shall be adjusted to equal (1) the Warrant
Price then in effect multiplied by the number of shares of Warrant Stock for
which this Warrant is exercisable immediately prior to the adjustment divided by
(2) the number of shares of Warrant Stock for which this Warrant is exercisable
immediately after such adjustment.

 

4.          Notice of Adjustments. Whenever the Warrant Price or Warrant Share
Number is adjusted pursuant to Section 3 hereof (for purposes of this Section 4,
each an “Adjustment”), the Issuer shall cause its Chief Financial Officer to
prepare and execute a certificate setting forth, in reasonable detail, the event
requiring the Adjustment, the amount of the Adjustment, the method by which such
Adjustment was calculated (including a description of the basis on which the
Board made any determination hereunder), and the Warrant Price and Warrant Share
Number after giving effect to such Adjustment, and shall cause copies of such
certificate to be delivered to the Holder of this Warrant Certificate promptly
after each Adjustment.

 

5.          Fractional Shares. No fractional shares of Warrant Stock will be
issued in connection with any exercise hereof, but in lieu of such fractional
shares, the Issuer shall round the number of shares to be issued upon exercise
up to the nearest whole number of shares.

 

6.          Definitions. For the purposes of this Warrant Certificate, the
following terms have the following meanings:

 

“Board” shall mean the Board of Directors of the Issuer.

 

“Capital Stock” means and includes (i) any and all shares, interests,
participations or other equivalents of or interests in (however designated)
corporate stock, including, without limitation, shares of preferred or
preference stock, (ii) all partnership interests (whether general or limited) in
any Person which is a partnership, (iii) all membership interests or limited
liability company interests in any limited liability company, and (iv) all
equity or ownership interests in any Person of any other type.

 

“Common Stock” means the common stock, $0.001 par value per share, of the Issuer
and any other Capital Stock into which such stock may hereafter be changed.

 

“Holders” mean the Persons who shall from time to time own any Warrant. The term
“Holder” means one of the Holders.

 

4

 

 

“Issuer” means Flux Power Holdings, Inc., a Nevada corporation, and its
successors.

 

“Original Issue Date” means date set forth on face of this Warrant Certificate.

 

“Offering” means the Issuer’s offering to sell up to 11 Units for aggregate
amount of $990,000 (which amount may be increased at sole discretion of Issuer),
for $90,000 per Unit, or $.09 per common share with each Unit consisting of
1,000,000 shares of Common Stock and 500,000 Warrants.

 

“Person” means an individual, corporation, limited liability company,
partnership, joint stock company, trust, unincorporated organization, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Purchase Agreement” means the Unit Subscription Agreement dated as of
_________________, 2014 between the Issuer and the Investor.

 

“Securities” means any debt or equity securities of any Person, whether now or
hereafter authorized, any instrument convertible into or exchangeable for
Securities or a Security, and any option, warrant or other right to purchase or
acquire any Security. “Security” means one of the Securities.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute then in effect.

 

“Term” has the meaning specified in Section 1 hereof.

 

“Warrants” means the Warrants issued and sold pursuant to the Purchase
Agreement, including, without limitation, this Warrant Certificate, and any
other warrants of like tenor issued in substitution or exchange for any thereof
pursuant to the provisions of Section 2 hereof or of any of such other Warrants.

 

“Warrant Price” initially means $0.25 per share, as such price may be adjusted
from time to time as shall result from the adjustments specified in this Warrant
Certificate, including Section 3 hereto.

 

“Warrant Share Number” means at any time the aggregate number of shares of
Warrant Stock which may at such time be purchased upon exercise of this Warrant
Certificate, after giving effect to all prior adjustments and increases to such
number made or required to be made under the terms hereof.

 

“Warrant Stock” means Common Stock issued or issuable upon exercise of any
Warrant or Warrants or otherwise issuable pursuant to any Warrant or Warrants.

 

7.          Amendment and Waiver. Any term, covenant, agreement or condition in
this Warrant Certificate may be amended or waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of the Issuer and the Holder.

 

8.          Governing Law. This Warrant Certificate shall be governed by and
construed in accordance with the internal laws of the State of Nevada, without
giving effect to any of the conflicts of law principles which would result in
the application of the substantive law of another jurisdiction. This Warrant
Certificate shall not be interpreted or construed with any presumption against
the party causing this Warrant Certificate to be drafted.

 

5

 

 

9.          Notices. All notices and other communications given or made pursuant
to this Warrant Certificate shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt or: (i) personal delivery to the party
to be notified, (ii) when sent, if sent by electronic mail or facsimile during
normal business hours of the recipient, and if not sent during normal business
hours, then on the recipient’s next business day, (iii) five (5) days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (iv) one (1) business day after deposit with a nationally
recognized overnight courier, freight prepaid, specifying next business day
delivery, with written verification of receipt. All communications shall be sent
to the respective parties at the address indicated for such party in the
Purchase Agreement, or at such other address as such party may designate by 10
days advance written notice to the other party given in the foregoing manner.

 

10.         Successors and Assigns. This Warrant Certificate and the rights
evidenced hereby shall inure to the benefit of and be binding upon the
successors and assigns of the Issuer, the Holder hereof and (to the extent
provided herein) the holders of Warrant Stock issued pursuant hereto, and shall
be enforceable by any such Holder or holder of Warrant Stock.

 

11.         Modification and Severability. If, in any action before any court or
agency legally empowered to enforce any provision contained herein, any
provision hereof is found to be unenforceable, then such provision shall be
deemed modified to the extent necessary to make it enforceable by such court or
agency. If any such provision is not enforceable as set forth in the preceding
sentence, the unenforceability of such provision shall not affect the other
provisions of this Warrant Certificate, but this Warrant Certificate shall be
construed as if such unenforceable provision had never been contained herein.

 

12.         Titles and Subtitles. The titles and subtitles used in this Warrant
Certificate are used for convenience only and are not to be considered in
construing or interpreting this Warrant Certificate.

 

13.         Force Majeure. Neither party shall be liable for any delays or
failures in performance resulting from acts beyond its reasonable control
including, without limitation, acts of God, terrorist acts, shortage of supply,
breakdowns or malfunctions, interruptions or malfunction of computer facilities,
or loss of data due to power failures or mechanical difficulties with
information storage or retrieval systems, labor difficulties, war, or civil
unrest.

 

IN WITNESS WHEREOF, the Issuer has executed this Warrant Certificate as of the
day and year first above written.

 

  FLUX POWER HOLDINGS, INC.       By:       Name: Ronald Dutt     Title: Chief
Executive Officer and Acting Chief Financial Officer

 

6

 

 

EXERCISE FORM
WARRANT
FLUX POWER HOLDINGS, INC.

 

The undersigned                                         , pursuant to the
provisions of the within Warrant Certificate (the “Warrant”), hereby elects to
exercise                                  warrants to purchase
                                  shares of Common Stock of Flux Power Holdings,
Inc. covered by the Warrant.

 

Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the date of Exercise:

 

Holder represents and warrants that Holder is acquiring the Warrant Stock
pursuant to an effective registration statement, or an exemption from
registration, under the Securities Act and any applicable state securities laws.

 

The undersigned intends that payment of the Warrant Price shall be made as a
cash exercise.

 

Dated:       Signature             Print       Name       Address  

 

7

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, hereby sells, assigns and transfers unto    ,             
warrants under Warrant Certificate No. ____ and all rights evidenced thereby and
does irrevocably constitute and appoint _____________, attorney, to transfer the
said Warrant on the books of the within named corporation.

 

Dated:       Signature                   Address                      

 

FOR USE BY THE ISSUER ONLY:

 

This Warrant Certificate No. W-        cancelled (or transferred or exchanged)
this _____ day of                                           ,
                                               shares of Common Stock issued
therefor in the name of                      , Warrant No. W-             issued
for                          shares of Common Stock in the name of
                                      .

 

8

